COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case names:      Joel D. Mallory, Jr. v. Locker & Lee, P.C.; Joel D. Mallory, Jr. v.
                           Arctic Pipe Inspection, Co.

Appellate case numbers: 01-12-00979-CV; 01-13-00563-CV

Trial court case number: 2004-06321-A; 2004-06321-B

Trial court:               129th District Court of Harris County

Date motion filed:         April 7, 2014

Party filing motion:       Joel D. Mallory, Jr.

       The en banc court has unanimously voted to deny appellant’s motion for reconsideration
en banc. It is ordered that the motion is DENIED.

       It is so ORDERED.


Judge’s signature:     /s/Harvey Brown______________________________
                           Acting Individually Acting for the Court


Date: August 21, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.